Citation Nr: 0609808	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  99-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, with radiculopathy, degenerative disc disease, and 
bilateral shoulder pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and two relatives


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In April 1999, the veteran presented testimony before a 
Hearing Officer at the RO. In March 2000, the veteran 
presented testimony at a personal hearing, via 
videoconferencing technology, before the undersigned Veterans 
Law Judge.  Transcripts of the veteran's hearings were 
prepared and associated with the record.

Thereafter, in a May 2002 decision, the Board denied the 
veteran's claims.  The veteran subsequently filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
Secretary of the Department of Veterans Affairs (Secretary) 
filed a motion, requesting that the Court vacate the May 2002 
decision and remand for further development and 
readjudication.  In a May 2003 Order, the Court granted the 
Secretary's motion, vacated the Board's May 2002 decision, 
and remanded the matter to the Board for compliance with 
directives that were specified in the Secretary's motion.

In September 2003 the Board remanded the veteran's case for 
additional development of the record.  The case was returned 
to the Board for further appellate consideration in February 
2006.





FINDINGS OF FACT

1.  All relevant evidence and information necessary to render 
a decision on the veteran's claims have been obtained.

2.  A thoracic spine disorder was not manifest in service or 
within one year of separation from service, and is not 
related to any incident of service.

3.  A cervical spine disorder was not manifest in service or 
within one year of separation from service, and is not 
related to any incident of service.


CONCLUSIONS OF LAW

1.  A thoracic spine disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A cervical spine disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the Court essentially held that VA must 
provide notice "upon receipt" and "when" a substantially 
complete application for benefits is received.  This mandates 
that notice precede an initial unfavorable AOJ (agency of 
original jurisdiction) decision on a service-connection 
claim.  The Court also specifically recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, as is the situation in the veteran's case, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).
 
In the present case, the veteran's claim was received in 
April 1996, long before the enactment of the VCAA.

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board concludes that the veteran has been informed of 
the evidence necessary to substantiate his claim.  A 
Statement of the Case, issued in October 1999, provided 
notice to the veteran of the evidence necessary to support 
his claim.  Supplemental statements of the case dated in June 
2001 and August 2005 also provided notice to the veteran of 
the evidence of record regarding his claim and why this 
evidence was insufficient to award the benefit sought.  

Moreover, letters dated in May 1999, February 2001, May 2004, 
and January 2005 also instructed veteran regarding the 
evidence necessary to substantiate the claim and requested 
that he identify evidence supportive of the claim.  
Specifically, the February 2001 letter requested that the 
veteran submit employment records and physical examination 
reports from a previous employer, and to identify all medical 
care providers who might have additional records.  The 
subsequent letters explained what was required to 
substantiate the veteran's claims.  The Board observes that 
the veteran did not respond to these letters with any 
additional information or evidence in support of his claim.

The Board notes that its remands of January 2001 and 
September 2003 also apprised the veteran of the evidence 
necessary to support his claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone VA examinations.  The veteran 
was afforded the opportunity to testify before the 
undersigned in March 2000.  The veteran has not identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  In fact, as noted above, 
the veteran did not respond to numerous letters requesting 
that he identify additional evidence in support of his claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In June 1975, during service, the veteran was treated for a 
muscle contusion of the right forearm following a bicycle 
accident.  In July 1975, the veteran complained of right-
sided back pain and was diagnosed with a mild muscle sprain.  
However, the veteran's November 1975 separation examination 
revealed no abnormalities, and an August 1976 VA examination 
was similarly negative for any abnormalities of the spine.

According to an employment record dated in February 1997, the 
veteran sustained a work-related injury to the back and side 
in July 1978.  There is no indication that this injury 
necessitated medical treatment or that any diagnosis was 
made, and, as indicated above, the veteran did not respond to 
the RO's February 2001 letter regarding the availability of 
further employment and medical records.

In September 1992, the veteran was treated for complaints of 
neck pain, although an examination was normal.  He was 
subsequently seen for right shoulder pain in April 1993 and 
for numbness of both arms in November and December of 1993.  
In April 1994, the veteran complained of numbness in the 
cervical spine.  A magnetic resonance imaging study (MRI) 
revealed spondylitic deformities at C5-C6 and C6-C7, while 
electromyography (EMG) revealed bilateral C5-C6 radiculopathy 
and left C7-T1 radiculopathy.

The report of an April 1996 VA examination contains a 
diagnosis of chronic low back strain, right foot pain, and 
left shoulder pain.  A March 1997 VA treatment record 
reflects the veteran's history of back pain since 1975.  Such 
history is also noted in multiple subsequent VA treatment 
records.  In July 1997, the veteran underwent cervical 
foraminotomies at a VA facility.  A private medical 
examination from March 1999 confirmed the diagnoses of 
degenerative disc disease of the cervical spine and cervical 
radiculopathy.  An April 1999 letter from a private physician 
indicates that the veteran sustained a cervical and lumbar 
spine injury at work in January 1997.

In a March 2000 letter, a private physician noted the 
veteran's 1975 bicycle accident and indicated that his back 
had some element of accelerated degeneration as a result of 
the bicycle accident, resulting in a predisposition leading 
to the January 1997 injury.  In the physician's opinion, the 
veteran's current back condition was a combination of slow 
progressive degeneration that resulted from a bicycling 
accident in 1975 that was compounded and aggravated and made 
worse by a work injury that occurred in January of 1997.  
This physician further noted that he had treated the veteran 
since March 1999.

Following the Board's January 2001 remand, the veteran was 
afforded a VA spine examination in May 2001.  In the report 
of this examination, the examiner noted that the veteran's 
claims file, including the service medical records, had been 
reviewed in its entirety.  In view of the examination 
results, the examiner rendered impressions of a history of 
cervical spondylosis with a herniated nucleus pulposus, 
status post surgery and job-related; and a history of low 
back pain, work-related.  The examiner noted that, based upon 
the medical records provided, there was no evidence to 
suggest that any ongoing symptomatology with regard to either 
the neck or the lower back appeared related to injuries 
sustained in the service.  The examiner further noted that 
there was no evidence to support any thoracic spine disorder 
and that any current shoulder pain was related to the neck 
and a residual of treatment thereof.

The Board acknowledges that there are conflicting opinions 
regarding the etiology of the veteran's claimed spinal 
conditions.  The March 2000 statement by the private 
physician clearly supports the veteran's claims, as this 
doctor found that an in-service bicycle injury resulted in a 
predisposition leading to the January 1997 back injury.  
However, it is not apparent from the March 2000 statement 
whether the treating physician had an opportunity to review 
the veteran's past medical records, specifically those 
contained in the claims file.  Notably, this doctor did not 
begin treating the veteran for his spinal problems until more 
than 22 years following his discharge from service, and there 
is no indication that the doctor's opinion is based on 
anything other than the history reported by the veteran.

In this regard, the Board notes that the Court has held that 
a medical opinion based solely on a veteran's recitation of 
his own history, rather than on specific references to his or 
her medical and service history, lacks probative value.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
also declined to adopt a "treating physician rule" under 
which a treating physician's opinion would be given greater 
weight than that of a VA or other physician.  See Winsett v. 
West, 11 Vet. App. 420 (1998).

In contrast to the physician who submitted the March 2000 
statement, the doctor who conducted the May 2001 VA spine 
examination did have an opportunity to review the veteran's 
entire claims file, including the service medical records.  
This examiner determined that the veteran's current spinal 
symptoms, including shoulder pain, were not etiologically 
related to injuries sustained during service.  The Board 
notes that this determination is consistent with the fact 
that, notwithstanding the veteran's work-related back injury 
in 1978, there is no indication of medical treatment for 
spinal or shoulder pain between separation from service and 
1992.  The absence of such treatment over a prolonged period 
of time is a factor for the Board to consider in reaching a 
determination on the veteran's claims.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As the May 2001 VA examination findings were based on a 
documented medical history, the Board finds that the May 2001 
VA examination report is of greater probative value than the 
March 2000 private physician's statement.  As such, the 
medical evidence, on balance, does not support the veteran's 
lay contention that his cervical and thoracic spine disorders 
are the proximate result of an in-service injury.  The 
veteran and two of his relatives presented testimony to this 
effect at an April 1999 RO hearing and a March 2000 VA Video 
Conference hearing before the undersigned Veterans Law Judge.  
The veteran has also submitted lay statements from his ex-
wife and several other individuals in support of his claims.  
However, none of these individuals has been shown to possess 
the requisite medical expertise, training, or credentials 
needed to render a competent opinion regarding medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The lay evidence of record therefore 
lacks probative value.

Overall, the preponderance of the evidence is against the 
finding that the veteran's current thoracic spine disorder 
and cervical spine disorder (encompassing radiculopathy, 
degenerative disc disease, and bilateral shoulder pain) were 
incurred in or aggravated by service.  As such, the veteran's 
claims for service connection for those disorders must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).




ORDER

The claim of entitlement to service connection for a thoracic 
spine disorder is denied.

The claim of entitlement to service connection for a cervical 
spine disorder, with radiculopathy, degenerative disc 
disease, and bilateral shoulder pain, is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


